Citation Nr: 0529379	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  95-37 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

(The issue of entitlement to an increased rating for 
residuals of a right eye injury with no light perception and 
chronic retinal detachment and left eye strain, currently 40 
percent disabling, is the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from January 1963 to 
January 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In July 2003 the veteran provided oral testimony before a 
Veterans Law Judge (VLJ) sitting at the RO, a transcript of 
which has been associated with the claims file. As that VLJ 
is no longer at the Board, the veteran was given the 
opportunity to attend hearing before another VLJ. In 
September 2005, the veteran indicated he did not want an 
additional hearing.

In March 2004, the case was remanded by the Board for 
additional development.


FINDING OF FACT

The veteran's service-connected right eye disability does not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in July 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The July 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in August 2002.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until July 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
November 1998 adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  A special VA examination to address the question at 
issue was conducted in July 2004. For the reasons set forth 
above, and given the facts of this case, the Board finds that 
no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Legal Criteria

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.
 
VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).


Analysis

In reaching its decision, the Board has considered all of the 
pertinent evidence of record, including the transcript of the 
personal hearing conducted by a VLJ in July 2003, and the 
report of a VA eye examination in July 2004. In July 2003, he 
testified that he had had to leave his job at the Post Office 
after approximately 31 years because his worsening eyesight 
prevented him from driving.

The veteran's only service-connected disability is residuals 
of a right eye injury with no light perception and chronic 
retinal detachment and left eye strain, currently 40 percent 
disabling. Thus, the veteran does not meet the minimum 
schedular requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Nonetheless, the 
Board must consider, under the provisions of 38 C.F.R. 
§ 4.16(b), whether the veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The report of the most recent VA examination in July 2004 
confirms that the veteran is blind in the right eye. His left 
eye was described as healthy with 20/20 vision. Peripheral 
vision in the left eye was within normal limits. 
Significantly, the only limits for work were said to be 
positions requiring commercial driving or driving heavy 
equipment. 

In short, there is nothing in the record to suggest that the 
veteran's service-connected disability alone would prevent 
him from gainful employment with limited exceptions.  The 
evidence of the veteran's work experience and the nature of 
the service-connected disabilities leads the Board to 
conclude that the veteran would not be precluded from earning 
a living wage solely because of the service-connected 
disabilities.

The preponderance of the evidence is against a finding that 
the veteran's service-connected disability in and of itself 
renders him unable to obtain and retain substantially gainful 
employment.  It follows that the evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107(b).





ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


